           Case 18-19441-EPK          Doc 439        Filed 01/03/19     Page 1 of 22



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION


 In re                                                Case No.: 18-19441-BKC-EPK

 160 ROYAL PALM, LLC,                                 Chapter 11

          Debtor.                                /

       SECURED CREDITOR KK-PB FINANCIAL, LLC’S EMERGENCY
  MOTION (I) TO STRIKE (A) CUSHMAN & WAKEFIELD OF GEORGIA, INC.’S
   APPRAISAL OF REAL PROPERTY; (B) MARCIE D. BOUR’S THIRD EXPERT
  REPORT; AND (C) CARY GLICKSTEIN’S DISCLOSURES; (II) TO EXCLUDE
     TESTIMONY AND PRECLUDE USE OF INFORMATION CONTAINED
               THEREIN AS EVIDENCE FOR ANY PURPOSE
          [Emergency Hearing Requested: January 3, 2019 at 1:30 p.m.]

              BASIS FOR EMERGENCY RELIEF: KK-PB Financial, LLC respectfully
              requests that the Court conduct an emergency hearing on this Motion
              in order for the evidentiary issues raised herein to be considered at a
              single hearing along with other matters arising from or relating to this
              contested matter that are currently scheduled for hearing on January
              3, 2019. KK-PB Financial requests that the Court waive the provisions
              of Local Rule 9075-1(B), as the relief requested herein is urgent in
              nature and does not lend itself to advance resolution.


         Secured Creditor, KK-PB Financial, LLC (“KK-PB Financial”), moves this Court on
an emergency basis, pursuant to Rules 26 and 37 of the Federal Rules of Civil Procedure, made
applicable by Rules 7026, 7037, and 9014 of the Federal Rules of Bankruptcy Procedure, for the
entry of an Order (a) striking (i) Cushman & Wakefield of Georgia, Inc.’s (“Cushman”)
Appraisal for Real Property dated December 26, 2018 (“Cushman Appraisal”); (ii) Marcia D.
Bour’s (“Bour”) Expert Report dated December 28, 2018 (“Third Bour Report”); and (iii)
Cary Glickstein’s disclosures of facts and opinions contained in the Debtor and the EB-5
Investors’ Joint Witness List dated December 28, 2018 (“Glickstein Disclosure”); and (b)
excluding testimony and precluding the use of information contained therein as evidence for any
purpose, and states:
             Case 18-19441-EPK        Doc 439       Filed 01/03/19     Page 2 of 22



                               PRELIMINARY STATEMENT

        1.      The Debtor has failed to comply with the disclosure requirements of Rule
26(a)(2) of the Federal Rules of Civil Procedure for several reasons. First, the Debtor’s Rule
26(a)(2)(C) disclosures fail to demonstrate that Glickstein is not required to provide a report
under Rule 26(a)(2)(B) and as the proponent of Glickstein’s testimony, the Debtor bears the
burden of demonstrating that Glickstein is not required to submit a full report.

        2.      In fact, any opinion Glickstein may present regarding (i) the acquisition,
financing and construction feasibility and propriety of the Palm House Hotel project, and (ii) the
transactions that resulted in the sale of the membership interests in the Debtor from Glenn
Straub to Palm House, LLC, must necessarily have arisen in the anticipation of or during this
litigation, and thus not in the ordinary course of his employment with the Debtor. Therefore,
Glickstein functions as a non-retained expert and a written report under Rule 26(a)(2)(B) is
required. Going further, even if Rule was construed to excuse Glickstein from the report
requirement of Rule 26(a)(2)(B), the Debtor’s disclosures by way of its Joint Witness List under
Rule 26(a)(2)(C) is deficient on its face as it fails to provide an adequate summary of facts and
opinions to which Glickstein is expected to testify. And the Debtor has not disclosed how
Glickstein is qualified to provide expert testimony on the subject matter identified in the Joint
Witness List, which is required under Rules 26(a)(2)(A), (B) and (C) of the Federal Rules of
Civil Procedure.

        3.      Second, the Debtor’s disclosures present information that has not been timely
supplemented under Rule 26(e). As this Court is aware, although parties are permitted to
supplement expert reports under Rule 26(e), such supplementation does not cover (i) reports
that suffer from a “major omission”; and (ii) failures of omission due to the expert’s inadequate
or incomplete preparation. Because the Cushman Appraisal and balance sheet tests are a major
component of the Third Bour Report, the Debtor should not be permitted to supplement that
Report in a belated fashion and should not be permitted to use the Cushman Appraisal or the
Third Bour Report for any purpose. This is particularly true in light of the fact that the Debtor
obtained the Cushman Appraisal on December 26, 2018 and rather than immediately delivering
the Appraisal to KK-PB Financial that same day, the Debtor further delayed KK-PB Financial’s


                                                2
             Case 18-19441-EPK         Doc 439      Filed 01/03/19       Page 3 of 22



receipt of the Appraisal by furnishing a copy of the Cushman Appraisal to Bour for inclusion in
the Third Bour Report on December 28, 2018.

        4.      Accordingly, the Cushman Appraisal, the Third Bour Report, and the Glickstein
Disclosure should be stricken, such that the Debtor and the EB-5 Investors should not be
permitted to use any information contained therein as evidence for any purpose.

The Glickstein Disclosure

        5.      The Glickstein Disclosure in the Joint Witness List is deficient on its face. A true
and correct copy of the Joint Witness List is attached hereto as Exhibit A.

        6.      Rule 26(a)(2)(A) provides that in addition to the disclosures set forth in Rule
26(a)(1), a party must disclose the identity of any witness it may use at trial to present evidence
under Federal Rules of Evidence 702, 703 or 705. Fed. R. Civ. P. 26(a)(2)(A). Rule 26(a)(2)(B)
requires retained or specially employed experts to provide a written report containing, among other
things: (i) a complete statement of all opinions the witness will express and the basis and reasons
for them; (ii) the facts or data considered by the witness in forming them; and (iii) any exhibits
that that will be used to summarize or support them; (iv) the witness’s qualifications; (v) a list
of all other cases in which the witness testified as an expert witness at trial or deposition during
the previous four years; and (vi) a statement of the compensation to be paid for the study and the
testimony in the case. Fed. R. Civ. P. 26(a)(2)(B). (emphasis added).

        7.      In contrast, Rule 26(a)(2)(C) provides, in limited circumstances, for a more
abbreviated disclosure by non-retained experts, at a minimum requiring the disclosure of: (i) the
subject matter on which the witness is expected to present evidence under Federal Rules of
Evidence 702, 703, or 705; and (ii) a summary of the facts and opinions to which the witness is
expected to testify. Fed. R. Civ. P. 26(a)(2)(C). Therefore, the rules combine to create two
categories of expert disclosures: those requiring written reports satisfying the requirements of
Rule 26(a)(2)(B); and those not requiring written reports, but still requiring a disclosure of the
subject matter on which the witness is expected to present evidence and a summary of facts and
opinions about which the witness is expected to testify pursuant to Rule 26(a)(2)(C).

        8.      As set forth in the Glickstein Disclosure, Glickstein is a non-retained expert and
therefore, does not qualify for the exception to Rule 26(a)(2)(B). In fact, whether a witness is
                                                3
             Case 18-19441-EPK         Doc 439      Filed 01/03/19      Page 4 of 22



functioning as a non-retained expert depends on whether the opinions to be provided are formed
in the anticipation of litigation or otherwise outside the normal course of employment — if in
anticipation of litigation or outside the normal course of employment, a report is required. See
Guarantee Trust Life Ins. Co. v. Am. Med. & Life Ins. Co., 291 F.R.D. 234, 237 (N.D. Ill. 2013)
(holding that non-retained experts must only testify about opinions that were formed during the
course of their participation in the relevant events of the case, and only to those opinions which
were properly disclosed; and that witness may only testify to opinions formed during and as part
of his employment and not those that he developed later or in anticipation of litigation);
Brainstorm Interactive, Inc. v. School Specialty, Inc., 14-cv-50-wmc, 2014 WL 5817327, at *3 (W.D.
Wise, Nov. 10, 2014) (holding that the application of Rule 26(a) (2)(B) depends on the expert’s
relationship to the issues in the lawsuit and whether his or her relationship developed prior to
the commencement of the lawsuit; Beane v. Utility Trailer Mgs. Co., No. 2:10 CV 781, 2013 WL
1344763, at *4 (W. D. La., Feb. 25, 2013) (finding experts to be witnesses subject to Rule
26(a)(2)(B) in the absence of evidence that the experts had any firsthand knowledge of the issues
they sought to testify to at trial).

        9.       Here, the Debtor’s Rule 26(a)(2)(C) disclosures fail to demonstrate that
Glickstein is not required to provide a report under Rule 26(a)(2)(B) and as the proponent of
Glickstein’s testimony, the Debtor bears the burden of demonstrating that a witness is not
required to submit a full report. See Singletary v. Stops, Inc., No. 6:09-cv-1763-Orl-19KRS, 2010
WL 3517039, at *6 (M.D. Fla. Sept. 7, 2010); Meredith v. Int’l Marine Underwriters, Civil No.
GLR-10-837, 2012 WL 3025139, at *5 (D. Md. July 20, 2012). The Debtor has failed to establish
that the facts and opinions to which Glickstein is expected to testify arose from his general
employment prior to anticipation of this litigation and thus not requiring a full report under Rule
26.

The Cushman Appraisal

        10.      By Order dated September 10, 2018 (ECF No. 66), this Court approved the
Debtor’s employment of Cushman & Wakefield U.S., Inc. as real estate broker to facilitate the
sale of real property located at 160 Royal Palm Way, Palm Beach, Florida (the “Real Property”).
Three months thereafter, the Debtor filed its Application dated December 7, 2018 (ECF No.
368) seeking this Court’s approval of the employment of Cushman & Wakefield of Georgia, Inc.
                                               4
               Case 18-19441-EPK          Doc 439       Filed 01/03/19        Page 5 of 22



to undertake a historical appraisal of the Real Property. The hearing to consider that Application
is scheduled for January 3, 2019.

         11.      Now three business days prior to the Evidentiary Hearing in this contested
matter,1 the Debtor has provided the Cushman Appraisal to KK-PB Financial.

         12.      The Debtor has allowed the clock to run on obtaining an appraisal of the Real
Property. Then rather than immediately delivering the Cushman Appraisal to KK-PB Financial
on December 26, 2018, the Debtor further delayed KK-PB Financial’s receipt of the Appraisal
by furnishing a copy of the Cushman Appraisal to Bour for inclusion in the Third Bour Report
on December 28, 2018.

         13.      KK-PB Financial is highly prejudiced by the Debtor’s delayed delivery of the
Cushman Appraisal as it has had no time to serve discovery on Cushman, to conduct a deposition
of the appraiser who completed the Cushman Appraisal, or to locate or identify any rebuttal
expert. The Debtor cannot be permitted to engage in this kind of gamesmanship, seeking to hold
all its cards until the very end and resulting in the type of surprise that Rule 26 is designed to
avoid.

The Third Bour Report

         14.      To date, Bour has prepared three Expert Reports. The first report was submitted
on October 17, 2018, the second report was submitted on November 21, 2018, and the Third
Bour Report was provided to KK-PB Financial on December 28, 2018.

         15.      Bour’s second report was produced only one week prior to her deposition and
included new information and opinions as to the valuation of Debtor’s assets. KK-PB Financial
was unable to conduct any discovery as it relates to Bour’s second report and was forced to
proceed with Bour’s deposition on November 27, 2018.

         16.      Now, after KK-PB Financial has conducted Bour’s deposition, the Debtor has
submitted the Third Bour Report, which includes an in-depth analysis of the Debtor’s assets

1
 At the Evidentiary Hearing, the Court will consider the Debtor’s Motion to Limit Credit Bids With Respect
to Sale of Substantially All of Its Assets [ECF No. 103]; Secured Creditor KK-PB Financial, LLC’s Motion to
Estimate Claim for Purposes of Credit Bidding Pursuant to 11 U.S.C. §§ 502(c) and 363(k) [ECF No. 133]; and
Secured Creditor KK-PB Financial, LLC’s Motion to (I) Modify and Terminate Automatic Stay; or (II)
Dismiss Chapter 11 Proceeding [ECF No. 69].
                                                    5
              Case 18-19441-EPK       Doc 439       Filed 01/03/19     Page 6 of 22



using the “Balance Sheet Test” as of August 31, 2013 and as of March29, 2014. None of that
information was disclosed to KK-PB Financial as required under Rule 26(e) of the Federal Rules
of Civil Procedure and the balance sheet tests were not included in any prior report.

        17.      Similarly, the Third Bour Report now includes an analysis of Leslie Evan’s
escrow account – information and data that were not made available to KK-PB Financial prior to
Bour’s deposition. And such information and data were not disclosed or made available to KK-
PB Financial on a timely basis to afford KK-PB Financial an opportunity to conduct the
deposition of Leslie Evans regarding such information.

        18.      Finally, the Third Bour Report relies heavily on the Cushman Appraisal that was
submitted simultaneously with the Third Bour Report. The Debtor argues that KK-PB Financial
is at a great advantage having Bour’s first two reports and having conducted her deposition. But
the truth of that matter is that the Third Bour Report includes a significant amount of
information and data that should have been previously disclosed (i.e., information relating to
Leslie Evans and the Cushman Appraisal) as such information is a substantive part of the Third
Bour Report. Worse, the Debtor has only provided January 9, 2019 as a tentative date for KK-
PB Financial to conduct its second deposition of Bour, one day after the Evidentiary Hearing is
scheduled to commence.

        19.      The magnitude of the foregoing discrepancies reveal the potential surprise
awaiting KK-PB Financial at the Evidentiary Hearing due to the Debtor’s deficient disclosures
and demonstrate the prejudice to KK-PB Financial in attempting to prepare its own rebuttal
experts.

        WHEREFORE, Secured Creditor, KK-PB Financial, LLC, respectfully requests that
this Court issue an Order (i) granting this Motion; (ii) striking Cushman & Wakefield of Georgia,
Inc.’s Appraisal for Real Property dated December 26, 2018, Marcia D. Bour’s Expert Report
dated December 28, 2018 , and Cary Glickstein’s disclosures of facts and opinions contained in
the Debtor and the EB-5 Investors’ Joint Witness List dated December 28, 2018; (iii) excluding
testimony and precluding the use of information contained therein as evidence for any purpose;
and (iv) granting such further relief as this Court deems just and proper.



                                                6
         Case 18-19441-EPK   Doc 439     Filed 01/03/19    Page 7 of 22



Dated: January 2, 2019        Respectfully submitted,

                              SALAZAR LAW
                              Counsel for Secured Creditor, KK-PB Financial, LLC
                              2000 Ponce de Leon Boulevard, Penthouse Suite
                              Coral Gables, Florida 33134
                              Telephone: (305) 374-4848
                              Facsimile: (305) 397-1021
                              Email: Luis@Salazar.Law
                              Email: Aguilar@Salazar.Law

                              By:      /s/ Luis Salazar
                                        Luis Salazar
                                        Florida Bar No. 147788
                                        Celi S. Aguilar
                                        Florida Bar No. 117589




                                    7
           Case 18-19441-EPK          Doc 439        Filed 01/03/19   Page 8 of 22



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being
served this day on all parties identified on the Service List attached to the original hereof via
transmission of Notices of Electronic Filing generated by CM/ECF or electronic mail
transmission as indicated thereon.



                                               By:         /s/ Luis Salazar
                                                             Luis Salazar




                                               8
           Case 18-19441-EPK           Doc 439        Filed 01/03/19    Page 9 of 22



                                           SERVICE LIST
Electronic Mail Notice List
(Via CM/ECF)

       David W Baddley baddleyd@sec.gov
       Heidi A Feinman Heidi.A.Feinman@usdoj.gov
       Steven C Jones steven.jones@wilsonelser.com, anna.nowakowska@wilsonelser.com;
        vivian.fusco@wilsonelser.com;EService.Miami@wilsonelser.com
       Philip J Landau plandau@slp.law, msmith@slp.law; blee@slp.law; pdorsey@slp.law;
        dwoodall@slp.law;ematteo@slp.law;ependergraft@slp.law;cdraper@slp.law
       Bernice C. Lee blee@slp.law, dwoodall@slp.law;ematteo@slp.law;cdraper@slp.law
       Peter J Malecki pmalecki@riccalawyers.com,
        bricca@riccalawyers.com;lkendrick@riccalawyers.com
       Edward A Marod emarod@gunster.com, dpeterson@gunster.com
       Orfelia M Mayor omayor@ombankruptcy.com,
        legalservices@pbctax.com;carmen@ombankruptcy.com;cmbk@ombankruptcy.com;omayor
        @ecf.inforuptcy.com
       Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
       Eric S Pendergraft ependergraft@slp.law, dwoodall@slp.law;
        ematteo@slp.law;bshraibergecfmail@gmail.com;cdraper@slp.law
       Cristopher S Rapp csrapp@kelleykronenberg.com, IRGeservice@kelleykronenberg.com
       Luis Salazar Luis@Salazar.Law, Aguilar@Salazar.Law; Cabrera@Salazar.Law;Lee-
        Sin@Salazar.Law;Osorio@Salazar.Law
       Jeffrey I. Snyder jsnyder@bilzin.com, eservice@bilzin.com;lflores@bilzin.com
       Allen R Tomlinson atomlinson@jonesfoster.com, mbest@jonesfoster.com
       Harry Winderman harry4334@hotmail.com,
        lynoramae@gmail.com,lm@whcfla.com,filings@whcfla.com

Electronic Mail Notice List
(Via Email)

       Robert V. Cornish, Esq.                        David J. George, Esq.
       Wilson, Elser, Moskowitz, Edelman et al.       c/o George Gesten McDonald, PLLC
       700 11th Street, NW, #400                      9897 Lake Worth Road, Suite 302
       Washington, DC 20001                           Lake Worth, FL 33467
       robert.cornish@wilsonelser.com                 DGeorge@4-Justice.com

       Gregg H. Glickstein, Esq.                      Daniel A. Hershman, Esq.
       Gregg H. Glickstein, P.A.                      Hershman Law P.A.
       54 SW Boca Raton Blvd.                         2240 Palm Beach Lakes Blvd, Suite 101
       Boca Raton, FL 33432                           West Palm Beach, FL 33409
       ghgpa@bellsouth.net                            dahershmanlaw@aol.com

       Larry Richey, Esq.                             Christopher W. Kammerer, Esq.
       Cushman & Wakefield                            Kammerer Mariani PLLC
       515 East Las Olas Blvd, Suite 900              1601 Forum Place Suite 500
       Fort Lauderdale, FL 33301                      West Palm Beach, FL 33401

                                                  9
   Case 18-19441-EPK          Doc 439    Filed 01/03/19   Page 10 of 22



larry.richey@cushwake.com                 ckammerer@KammererMariani.com

Maria M Yip
Yip Associates
1001 Yamato Road, Suite 301
Boca Raton, FL 33431
myip@yipcpa.com




                                    10
Case 18-19441-EPK   Doc 439   Filed 01/03/19   Page 11 of 22




       EXHIBIT A
              Case 18-19441-EPK       Doc 439    Filed 01/03/19     Page 12 of 22



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                               Case No. 18-19441-EPK

      Debtor.                                      Chapter 11
_____________________________/

         160 ROYAL PALM, LLC AND EB-5 INVESTORS’ JOINT WITNESS LIST

         160 Royal Palm, LLC (the “Debtor”) and the individuals who have appeared in this

case’s contested matter as the EB-5 Investors, pursuant to the Court’s Order Granting Motion to

Continue Evidentiary Hearing and Related Deadlines, and Sale Hearing [ECF No. 389] disclose

the following joint witness list:

         1.    Corporate Representative of Van Linda Iron Works, Inc.
               Fact Witness
               3787 Boutwell Road, Lake Worth, Florida 33461
               This vendor provided labor, services and/or materials for the construction of
               improvements for the Palm House Hotel Project and will testify regarding the
               debts owed by the Debtor for same on certain relevant dates, including August 29,
               2013 and March 29, 2014.

         2.    Corporate Representative of Southern Fire Protection of Palm Beach, Inc.
               Fact Witness
               200 Business Park Way, Suite F, Royal Palm Beach, Florida 33411
               This vendor provided labor, services and/or materials for the construction of
               improvements for the Palm House Hotel Project and will testify regarding the
               debts owed by the Debtor for same on certain relevant dates, including August 29,
               2013 and March 29, 2014.

         3.    Corporate Representative of CEI, LLC
               Fact Witness
               14150 NW 3rd Avenue, Florida 33168
               This vendor provided labor, services and/or materials for the construction of
               improvements for the Palm House Hotel Project and will testify regarding the
               debts owed by the Debtor for same on certain relevant dates, including August 29,
               2013 and March 29, 2014.




{2173/001/00390632}                        1
            Case 18-19441-EPK          Doc 439     Filed 01/03/19     Page 13 of 22



       4.      Corporate Representative of Greenscape Design, Inc.
               Fact Witness
               16846 128th Trail North, Jupiter, Florida 33478
               This vendor provided labor, services and/or materials for the construction of
               improvements for the Palm House Hotel Project and will testify regarding the
               debts owed by the Debtor for same on certain relevant dates, including August 29,
               2013 and March 29, 2014.

       5.      Corporate Representative of Architectural Precast & Foam, LLC
               Fact Witness
               c/o Cris Rapp, Esq.,1475 Centrepark Blvd., Ste. 275, West Palm Beach, FL 33401
               This vendor provided labor, services and/or materials for the construction of
               improvements for the Palm House Hotel Project and will testify regarding the
               debts owed by the Debtor for same on certain relevant dates, including August 29,
               2013 and March 29, 2014.

       6.      Corporate Representative of Palm Gallery & Custom Framing
               Fact Witness
               1913 S. Dixie Highway, West Palm Beach, Florida 33401
               This vendor provided labor, services and/or materials for the construction of
               improvements for the Palm House Hotel Project and will testify regarding the
               debts owed by the Debtor for same on certain relevant dates, including August 29,
               2013 and March 29, 2014.

       7.      Corporate Representative of Cleary Plumbing
               Fact Witness
               925 S. Military Trail #11, West Palm Beach, Florida 33415
               This vendor provided labor, services and/or materials for the construction of
               improvements for the Palm House Hotel Project and will testify regarding the
               debts owed by the Debtor for same on certain relevant dates, including August 29,
               2013 and March 29, 2014.

       8.      Representative of the Town of Palm Beach, Florida
               Fact Witness
               c/o Allen Tomlinson, Esq., 505 S. Flagler Drive, Ste. 1200, West Palm Beach, FL
               33401
               This witness will testify regarding the performance obligations of the Debtor in
               connection with the construction of improvements for the Palm House Hotel
               Project, its operation upon project completion, and the debts owed by the Debtor
               for its failure to comply with those obligations on certain relevant dates, including
               August 29, 2013 and March 29, 2014, as well as the facts and circumstances
               pertaining to the claim held by this witness against the Debtor’s estate.




{2173/001/00390632}                          2
             Case 18-19441-EPK        Doc 439    Filed 01/03/19     Page 14 of 22



       9.      Xian “Shirley” Ma
               Fact Witness
               This witness is an immigration agent. Six of her clients were investors in the
               Palm House Hotel Project, including Lan Li. Ms. Ma will testify regarding her
               involvement in the Palm House Hotel Project. This witness will also testify
               regarding the frequently-asked-questions (“FAQ”) and Green Brochure
               investment marketing materials, as well as the method by which the signatures of
               the EB-5 Investors were obtained on the signatory packets.

       10.     Lan Li
               Fact Witness
               c/o David George, Esq., 9897 Lake Worth Road, Ste. 302, Lake Worth, FL 33467
               This witness is an EB-5 investor who invested her money on August 13, 2013
               ($500,000 investment plus $60,000 administrative fee) and will testify regarding
               facts involving the same.

       11.     Qi “Kevin” Fei
               Fact Witness
               This witness is a “wholesale agent” who: (a) dealt directly with Joseph Walsh and
               Robert Matthews; (b) was provided with marketing materials for the Palm House
               Hotel Project by Walsh and Matthews; and (c) then, at the request of Walsh and
               Matthews, took the information and disseminated it to people like Shirley Ma and
               other immigration agents throughout China in order to persuade them to have
               their clients invest in the Palm House Hotel Project. He will testify as to the
               representations that were made by Walsh and Matthews regarding the project,
               including those in the FAQ and the Green Brochure, his dissemination of
               marketing materials to the other immigrations agents, his representations of what
               he was told by Walsh and Matthews to other immigration agents, and related
               issues.

       12.     Yuanbo Wang
               Fact Witness
               c/o David George, Esq., 9897 Lake Worth Road, Ste. 302, Lake Worth, FL 33467
               This witness is an EB-5 investor who invested his money on November 1, 2013
               ($500,000 investment) and November 4, 2013 ($60,000 administrative fee) and
               will testify regarding facts involving the same.

       13.     Halil Erseven
               Fact Witness
               c/o David George, Esq., 9897 Lake Worth Road, Ste. 302, Lake Worth, FL 33467
               This witness is an EB-5 investor who invested his money on December 18, 2012
               ($500,000 investment) and November 16, 2012 ($60,000 administrative fee) and
               will testify regarding facts involving the same.




{2173/001/00390632}                        3
             Case 18-19441-EPK         Doc 439     Filed 01/03/19     Page 15 of 22



       14.     Reza Siamak Nia
               Fact Witness
               c/o David George, Esq., 9897 Lake Worth Road, Ste. 302, Lake Worth, FL 33467
               This witness is an EB-5 investor who invested his money on February 19, 2014
               ($500,000 investment) and November 20, 2013 ($40,000 administrative fee) and
               will testify regarding facts involving the same.

       15.     Erkan (“Eric”) Nur
               Fact Witness
               This witness is an immigration agent whose client, Halil Erseven, was an investor
               in the Palm House Hotel Project. This witness will testify as to his involvement
               in the Palm House Hotel Project. This witness will also testify as to the
               information provided to him regarding the Palm House Hotel Project as well as
               the information provided to Halil Erseven before Mr. Erseven invested.

       16.     Anthony “Tony” Reitz
               Fact Witness
               This witness is the former Chief Financial Officer of South Atlantic Regional
               Center and USREDA. He will testify regarding the investments by the EB-5
               Investors, the receipt of those monies, and the disposition of those monies.

       17.     Ryan Black
               Fact Witness
               c/o C. Brooks Ricca, Esq., 1615 Forum Place, Ste. 200, West Palm Beach, FL
               33401
               This witness was the managing member of Palm House, LLC and will testify
               regarding: (a) his involvement with Palm House, LLC, the Debtor and the Palm
               House Hotel Project in 2013, 2014, and 2015; (b) the relationships between
               Robert Matthews, Joseph Walsh, and Glenn Straub; (c) the structure of the
               transactions resulting in the sale of the membership interests in the Debtor from
               Glenn Straub to Palm House, LLC; (d) the closing of such transactions and the
               source of funds for the closing; and (e) the utilization of the transactions proceeds
               and property at closing and thereafter, including the misuse of the same.

       18.     Robert Matthews
               Fact Witness
               c/o Christopher Kammerer, Esq., 1601 Forum Place, Ste. 500, West Palm Beach,
               FL 33401
               This witness will testify regarding: (a) his involvement with Palm House, LLC
               and the Debtor in 2013 and 2014; (b) his relationship and past transactions with
               Glenn Straub (personally and/or through various entities; (c) the finances of the
               Debtor; (d) the transactions resulting in the sale of the membership interests in the
               Debtor from Glenn Straub to Palm House, LLC; (e) the EB-5 Investors’ funds in
               the Palm House Hotel Project; and (f) the history of the Palm House Hotel
               Project.



{2173/001/00390632}                          4
             Case 18-19441-EPK         Doc 439     Filed 01/03/19     Page 16 of 22



       19.     Maria “Mia” Matthews
               Fact Witness
               c/o Christopher Kammerer, Esq., 1601 Forum Place, Ste. 500, West Palm Beach,
               FL 33401
               This witness will testify regarding: (a) her involvement with Palm House, LLC
               and the Debtor in 2013 and 2014; (b) her relationship with Glenn Straub; (c) the
               finances of the Debtor; (d) the transactions resulting in the sale of the membership
               interests in the Debtor from Glenn Straub to Palm House, LLC; (e) the EB-5
               Investors’ funds in the Palm House Hotel Project; (f) the history of the Palm
               House Hotel Project; and (g) Robert Matthews’ relationship and past transactions
               with Glenn Straub (personally and/or through various entities).

       20.     Glenn Straub
               Fact Witness
               c/o Luis Salazar, Esq., Penthouse, 2000 Ponce de Leon Blvd., Coral Gables, FL
               33134
               This witness will testify regarding: (a) his involvement with Palm House, LLC
               and the Debtor; (b) his relationship and past transactions with Robert Matthews
               and Mia Matthews (personally and/or through various entities); (c) the finances of
               the Debtor; (d) the transactions resulting in the sale of the membership interests in
               the Debtor from Glenn Straub to Palm House, LLC; and (e) the EB-5 Investors’
               funds in the Palm House Hotel Project.

       21.     Corporate Representative of KK-PB Financial, LLC
               Fact Witness
               c/o Luis Salazar, Esq., Penthouse, 2000 Ponce de Leon Blvd., Coral Gables, FL
               33134
               This witness will testify regarding: (a) its involvement with Palm House, LLC and
               the Debtor; (b) its relationship and past transactions with Robert Matthews and
               Mia Matthews (personally and/or through various entities); (c) the finances of the
               Debtor; (d) the transactions resulting in the sale of the membership interests in the
               Debtor from Glenn Straub to Palm House, LLC; and (e) the EB-5 Investors’ funds
               in the Palm House Hotel Project.

       22.     Craig Galle
               Fact Witness
               13501 South Shore Blvd., Ste. 103, Wellington, Florida 33414
               This witness will testify regarding: (a) his involvement with Palm House, LLC
               and the Debtor; (b) the relationship and past transactions between Glenn Straub,
               Robert Matthews and Mia Matthews (personally and/or through various entities);
               (c) the finances of the Debtor; (d) the transactions resulting in the sale of the
               membership interests in the Debtor from Glenn Straub to Palm House, LLC; (e)
               the EB-5 Investors’ funds in the Palm House Hotel Project; (f) his role in the 115
               Lower Church Hill, Washington Depot, Connecticut transaction; and (g) his role
               in the Pointe Breeze Hotel transaction.



{2173/001/00390632}                          5
             Case 18-19441-EPK        Doc 439     Filed 01/03/19     Page 17 of 22



       23.     The Galle Law Group P.A.
               Fact Witness
               This witness will testify regarding: (a) its involvement with Palm House, LLC and
               the Debtor; (b) its relationship and past transactions between Glenn Straub,
               Robert Matthews and Mia Matthews (personally and/or through various entities);
               (c) the finances of the Debtor; (d) the transactions resulting in the sale of the
               membership interests in the Debtor from Glenn Straub to Palm House, LLC; (e)
               the EB-5 Investors’ funds in the Palm House Hotel Project; (f) its role in the 115
               Lower Church Hill, Washington Depot, Connecticut transaction; and (g) its role
               in the Pointe Breeze Hotel transaction.

       24.     Jeffrey Zink
               Fact Witness
               3390 Chalfant Road., Shaker Heights, Ohio 44120
               This witness will testify regarding: (a) his involvement with Palm House, LLC
               and the Debtor; (b) the relationship and past transactions between Glenn Straub,
               Robert Matthews and Mia Matthews (personally and/or through various entities);
               (c) the finances of the Debtor; (d) the transactions resulting in the sale of the
               membership interests in the Debtor from Glenn Straub to Palm House, LLC; and
               (e) the EB-5 Investors’ funds in the Palm House Hotel Project.

       25.     Sal Spano
               Fact Witness
               1198 Hillsboro Mile, Apt. 244, Hillsboro Beach, Florida 33062
               On information and belief, this witness will testify regarding: (a) his involvement
               with Palm House, LLC and the Debtor; (b) the relationship and past transactions
               between Glenn Straub, Robert Matthews and Mia Matthews (personally and/or
               through various entities); (c) the finances of the Debtor; (d) the transactions
               resulting in the sale of the membership interests in the Debtor from Glenn Straub
               to Palm House, LLC; and (e) the EB-5 Investors’ funds in the Palm House Hotel
               Project.

       26.     Cary Glickstein
               Fact Witness and Rule 26(a)(2)(C) Expert Witness
               c/o Philip Landau, Esq., 2385 NW Executive Center Drive, Ste. 300, Boca Raton,
               Florida, 33431, 561-526-8459

               This witness initially was the court-appointed receiver for the property of the
               Debtor and later the court-appointed manager of the Debtor. As a fact witness,
               this witness will testify regarding: (a) his involvement with the Debtor; (b) the
               finances of the Debtor; and (c) his involvement with the Town of Palm Beach
               regarding construction non-conformities, project approvals, and code violations.

               By May 2015, when he became the receiver, this witness was in his second term
               as Mayor of Delray Beach, Florida and a member of The Florida Bar, a Florida
               certified general contractor and an experienced corporate manager and real estate

{2173/001/00390632}                         6
            Case 18-19441-EPK          Doc 439     Filed 01/03/19     Page 18 of 22



               developer. Over the past thirty-three years, this witness has been a real estate and
               corporate lawyer for a national law firm, general counsel and senior operational
               officer within a large, multi-national development organization, real estate
               developer, certified general contractor and an elected official, who, in those
               various capacities, has been personally involved in hundreds of real estate
               transactions, including significant and complex acquisitions and dispositions
               encompassing numerous types of financing strategies, including acquisition,
               development and construction loans of significant amounts, spanning a variety of
               asset classes, including retail, office, condominium, single-family and multi-
               family, industrial and manufacturing, and hospitality properties. In those
               capacities, this witness has underwritten, overseen, approved, entitled, re-zoned,
               created, helped design, marketed, participated in, secured financing for,
               constructed, completed, closed and sold completed projects and properties, and
               represented private, public, institutional, governmental buyers, sellers, syndicators
               and lenders, using various ownership entities and financing structures in real
               estate-related transactions and development projects throughout the state of
               Florida and other states. As a result of such varied experience and his position
               of employment at various times, this witness has engendered and maintained good
               working relationships with local and state officials having jurisdiction over
               development projects.

               As an expert witness, this witness will utilize such background and expertise to
               factually testify and opine as to the following subject matter: (a) the acquisition,
               financing and construction feasibility and propriety of the Palm House Hotel
               project, including the market rate of interest for commercial real estate financing;
               and (b) the transactions that resulted in the sale of the membership interests in the
               Debtor from Glenn Straub to Palm House, LLC.

               The following is a summary of the facts and opinions as to which this witness is
               expected to testify to as an expert witness:

               By May 2015, the Palm House Hotel Project was the subject of several lawsuits
               by and among the property ownership interests, construction lien and loan
               foreclosure actions, as well as intentional tort claims arising from the Project, the
               construction of which had been abandoned in late 2014. Criminal indictments,
               prosecutions and plea agreements associated with the Project and certain of its
               participants were still over three years away at that time.

               In connection with his service as receiver and as manager for the Debtor, this
               witness has reviewed the various documents regarding the transaction involving
               the sale of Glenn Straub’s membership interests in the Debtor to Palm House,
               LLC and the related loan by KK-PB Financial, LLC. This witness will opine that,
               had he been approached as a prospective purchaser/assignee for the assignment of
               Debtor’s membership interests as occurred between Glenn Straub and Palm
               House, LLC, he would have declined for a number of reasons, including, but not
               limited to, the following which individually and collectively would have led him

{2173/001/00390632}                          7
            Case 18-19441-EPK         Doc 439      Filed 01/03/19      Page 19 of 22



               to conclude that a proposed conveyance solely by the transfer of membership
               interest, unaccompanied by a deed conveyance would be highly suspect and of
               questionable legitimacy, in that it was not an arm’s length, good faith transfer of
               assets in exchange for valuable consideration.

                      a.      Having participated in hundreds of real estate transactions of
                      varying significance, simplicity and complexity, this witness will testify
                      that he cannot recall a single real estate acquisition, transfer or disposition
                      of real estate ownership, or financing of real estate collateral, using only a
                      non-assigned, non-pledged, non-hypothecated, or otherwise non-
                      collateralized transfer of membership/share interests between unrelated
                      parties, in lieu of a recorded deed transfer or an instance where all
                      document recordation to reflect the bona fide intentions of the parties and
                      consummate the transfer did not occur concurrent with closing.

                      b.       This witness will testify that as a seasoned real estate professional
                      he is confident he would not participate in a transfer of real estate
                      ownership involving an active construction project where the transfer of
                      member/share interests occurred between unrelated parties, as purportedly
                      occurred between Mr. Straub and the members of Palm House, LLC,
                      (versus a transfer between existing members/shareholders; e.g., death,
                      divorce, incapacity, etc.), without substantially more documentation than
                      what appears to exist in this transaction, such as the requirement for
                      performance and/or completion bonds, corporate and personal
                      indemnification and hold harmless agreements from the transferring entity
                      and member/shareholders, establishment of unencumbered escrowed
                      funds to address any potential claims issues, and/or comprehensive waiver
                      letters from the transferee acknowledging the inherent and unknown risks,
                      among other documents, none of which exist in the subject transactions.

                      c.       This witness will testify that the following aspects of the Palm
                      House Hotel Project would discourage any prospect for bona fide
                      conventional financing: known and unknown claims and liabilities of the
                      Debtor; extensive, potential fatal liabilities arising from a partially
                      completed construction project with a history of foreclosure (of the same
                      principal purchaser-borrower) and a foreclosure sale; and existing
                      litigation between the Debtor and the Town of Palm Beach, which
                      substantially imperiled the Project and interjected uncertainty into its
                      prospects for obtaining a Certificate of Occupancy along with possible
                      construction lien liability incurred by the Debtor and possible code
                      enforcement violations.

                      d.      Similarly, this witness will testify that, because the Debtor
                      acquired the Property through a judicial sale, marketability of title to the
                      Property would be a paramount concern and consideration, and it is



{2173/001/00390632}                          8
            Case 18-19441-EPK          Doc 439      Filed 01/03/19     Page 20 of 22



                      presently unknown if the Debtor ever obtained an owner’s or mortgagee’s
                      policy of title insurance.

               In addition, there appears to be no evidence of any assignment, pledge or
               hypothecation (at any time or of any kind) by Palm House, LLC in favor of KK-
               PB, of the transferred LLC member interests (which would be typical in any loan
               transaction in order to restrict changes in borrower control until the loan
               obligation is satisfied). Further, this witness will testify that one of the most, if
               not the most inexplicable fact he has discovered associated with the purported
               mortgage loan transaction by and between KK-PB and the Debtor is that KK-PB
               did not record its mortgage for approximately seven months after the mortgage
               was executed and delivered. This witness will testify that, because most
               construction liens to relate back to the filing of a notice of commencement which
               must be filed before or shortly after construction begins, KK-PB’s seven-month
               delay in recording its purported mortgage was effectively a lifetime of delay and
               suggests there was no regard for the priority of the mortgage lien or its ultimate
               enforceability.

               This witness will testify that, having acted as attorney to many lenders and
               borrowers, and participated as a borrower, in hundreds of construction-related
               loan transactions, the urgency for recording a mortgage given in connection with
               a construction project, for purposes of securing lien priority, is as critical as
               confirming proper execution and delivery of the loan documents.

               This witness will testify regarding the interest rate involved in the loan transaction
               in question, and will offer opinions as to the market rate of interest for similar
               transactions to demonstrate that the below-market interest rate charged by KK-PB
               was indicative of a transaction that was not arms-length.

               This witness will testify that, as egregious an error as KK-PB’s delay in the
               recording of its purported mortgage would be in connection with any construction
               related loan transaction, it is especially inexplicable to the Project because KK-PB
               was not simply recording a mortgage for a loan for which construction had not yet
               commenced. This witness will testify that the Project for which the Debtor gave
               KK-PB a purported mortgage was an active, on-going construction project which
               involved a number of construction personnel and subcontractors that provided
               labor, services and materials for Robert Matthews when the Property was owned
               by Royal 160, LLC, then for Mr. Straub and the Debtor, and then back to the
               Debtor and Robert Matthews. Based on his experience, this witness will testify
               that every loan closing transaction associated with construction involves thorough
               due diligence by the lender and the title insurer not only as to the borrower and
               the collateral but also to verify that no construction has commenced in order to
               limit the risk of liens and claims which might have priority over the line of the
               mortgage, and that if construction had commenced, any bona fide buyer or
               lender, as well as any title insurer, would require a termination of a recorded
               notice of commencement, in addition to affidavits from the general contractor and

{2173/001/00390632}                          9
             Case 18-19441-EPK         Doc 439      Filed 01/03/19     Page 21 of 22



               property owner, in favor of the lender and title insurer, among others, attesting to:
               (i) the non-existence of any liens or potential liens, any claims or potential claims,
               or any unpaid lienors; and (ii) the non-existence of any outstanding or potential
               payment obligations to any party.

       27.     Marcie D. Bour
               Rule 26(a)(2)(B) Expert Witness
               c/o Philip Landau, Esq., 2385 NW Executive Center Drive, Ste. 300, Boca Raton,
               Florida, 33431, 561-526-8459
               See attached report.
               See attached application to employ for statement of compensation.

       28.     Jeffrey S. Brown
               Rule 26(a)(2)(B) Expert Witness
               c/o Philip Landau, Esq., 2385 NW Executive Center Drive, Ste. 300, Boca Raton,
               Florida, 33431, 561-526-8459
               ---See attached report.
               ---List of cases which, during the previous four years, this witness testified as an
               expert at trial or by deposition:
                       Jodeco Road Parcels 44A & 44 and 18 - Stockbridge, GA - Right of Way
                       Litigation

                      Amin Parcel Jodeco Road - Stockbridge, GA - Right of Way Litigation

                      John Q. Hammons Fall 2006, LLC, et al., Bankruptcy Case No. 16-21142

                      Mohegan Sun Pocono – Wilkes-Barre Area School District Tax
                      Assessment Appeal (litigation)

               ---List of publications:
               ---2015 Hotel Investor Update – Atlanta

               ---See attached application to employ for statement of compensation.

       29.     All witnesses called by KK-PB Financial, LLC.

       30.     Any rebuttal witnesses necessitated by the testimony of other witnesses.




{2173/001/00390632}                         10
            Case 18-19441-EPK      Doc 439      Filed 01/03/19    Page 22 of 22



                                          Respectfully Submitted,

                                          SHRAIBERG, LANDAU & PAGE, P.A.
                                          Attorneys for the Debtor
                                          2385 NW Executive Center Drive, Suite 300
                                          Boca Raton, Florida 33431
                                          Telephone: 561-443-0800
                                          Facsimile: 561-998-0047
                                          Email: plandau@slp.law

                                          By:    /s/ Philip J. Landau
                                                     Philip J. Landau, Esq.
                                                     Fla. Bar. No. 0504017


                                          GEORGE⋅GESTEN⋅MCDONALD, PLLC.
                                          Attorneys for the EB-5 Investors
                                          9897 Lake Worth Road, Suite 302
                                          Lake Worth, FL 33467
                                          Phone: (888) 421-4529
                                          Fax: (888) 421-4173
                                          By: /s/ David J. George
                                               David J. George, Esquire
                                               Florida Bar No. 898570
                                               dgeorge@4-justice.com
                                               jcoelho@4-justice.com



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by email

to Luis Salazar, Esq. (luis@salazar.law); and Franck Chantayan, Esq. (franck@chantayan.com)

on December 28, 2018.


                                          By:    /s/ Philip J. Landau




{2173/001/00390632}                     11
